      Case: 1:16-cv-00748-SO Doc #: 75 Filed: 07/08/19 1 of 2. PageID #: 695



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 ROBERT KALVITZ,                                )        CASE NO.: 1:16-cv-00748
                                                )
                         Plaintiff,             )        JUDGE ​SOLOMON OLIVER, JR
                                                )
           vs.                                  )
                                                )
 CITY OF CLEVELAND, OHIO ET. AL.,               )        DEFENDAN​TS CHRISTOPHER D.
                                                )        RANDOLPH, JEFFREY J.
                         Defendant.             )        FOLLMER, AND STEVEN W.
                                                )        KINAS' SUPPLEMENTAL JOINT
                                                )        WITNESS LIST
                                                )

       Defendants Christopher D. Randolph, Jeffrey J. Follmer, and Steven W. Kinas

(hereinafter "Defendants"), by and through undersigned counsel, hereby supplements their

Witness List (R. 70) pursuant to this Honorable Court's Trial Order.

 Witness                          Description of Testimony
 Kristen McCaskill                Special Agent McCaskill was present at the Zone Car Lounge
 FBI Special Agent                and witnessed the Plaintiff's intoxication and actions on May
 1501 Lakeside Avenue             17, 2014. Special Agent McCaskill assisted Special Agent
 Cleveland, OH 44114              McCafferty.

       The individual Defendants will continue to supplement their witness list immediately

upon learning of any additional witnesses or exhibits.


       Respectfully submitted,

       /s/ Marisa L. Serrat​________                 /s/ Henry Hilow​________
       MARISA L. SERRAT                              HENRY J. HILOW
       Attorney at Law (#0088840​)                   Attorney at Law (#0019601)
       55 Public Square                              614 W Superior Ave Ste 1300
       2100 Illuminating Building                    Cleveland, OH 44113
       216-696-2150                                  216-344-9220
       Mserratlaw@gmail.com                          hhilow@mghslaw.com
       Counsel for Steven Kinas                      Counsel for Jeffrey Follmer


                                                1
      Case: 1:16-cv-00748-SO Doc #: 75 Filed: 07/08/19 2 of 2. PageID #: 696



       /s/ Keith R. Wolgamuth​________
       Keith R. Wolgamuth (0015565)
       Keith R. Wolgamuth Company L.P.A.
       1450 Hinckley Hills Road
       Hinckley, Ohio 44233-9716
       Telephone: (330) 962-3815
       Facsimile: (775) 640-0873
       Email: krwolg@aol.com
       Counsel for Christopher Randolph




                                 CERTIFICATE OF SERVICE

       I certify that on July 8, 2019 a copy of the foregoing was electronically filed. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.



                                                              Respectfully submitted,

                                                              /S/ MARISA SERRAT ____
                                                              MARISA SERRAT (0088840)




                                                 2
